Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-15 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2185.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1, 12, 15 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Hellwig et al. (US Pub No. 2015/028696).  
In regard to claim 1, Hellwig et al. disclose an interrupt controller, comprising: a sampling unit adapted to sample interrupts received from various interrupt sources to produce sampled interrupts (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Hellwig discloses There is a Service Request Node SRN0-SRNm for each service request interrupt signal IS0-ISn. The service request interrupt signals IS0-ISn are based on respective service requests, which are also known as interrupts. Each Service Request Node SRN0-SRNm has a service request control register and is configurable regarding, for example, Service Request Priority Number (SRPN) and Type of Service (TOS). The SRPN is a register bit field that defines the priority of the Service Request Node SRN0-SRNm. The TOS is a register bit field that defines to which of the Interrupt Control Units ICU0-ICUn the Service Request Node SRN0-SRNm is mapped.  See para 13-14);

    PNG
    media_image1.png
    1011
    738
    media_image1.png
    Greyscale

and a priority arbitration unit adapted to split the sampled' interrupts into a plurality of interrupt segments; determine, for each interrupt segment, a highest priority interrupt among the plurality of interrupt segments (in Hellwig, a dedicated service request node SRN0-SRNm for each service request interrupt signal IS0-ISm, respectively. The Service Request Nodes SRN0-SRNm and their associated interrupt service request signals IS0-ISm are configurable with respect to Service Request Priority Number (SRPN) and Type Of Service (TOS). The TOS determines to which of the Interrupt Service Providers CPU0-CPU3 . . . DMA the respective interrupt service request signal IS0-Ism.  See para 17-20); and identify the highest priority interrupt among the plurality of interrupt segments that is designated to be an to-be-responded-to interrupt (in Hellwig, ach arbitration unit Arb performs an arbitration to determine for each of its Interrupt Control Units ICUs which of the Service Request Nodes SRNs having pending service request interrupt signals IS has a highest priority, that is, is a "winner" of the arbitration round. The respective Interrupt Control Units ICUs informs its associated Interrupt Service Provider ISP, via a service request REQ, which of the Service Request Nodes SRNs is the winner of the arbitration round. When ready, the Interrupt Service Provider ISP responds to the Interrupt Control Unit ICU with an acknowledgement signal ACK and then services the interrupt service request service signal IS.  See para 20-21).
In regard to claim 12, Hellwig et al. disclose wherein a processor adapted to sample the interrupts from the various interrupt sources coupled to the interrupt controller and select the to-be-processed interrupt; and a processor core coupled to the interrupt controller and processing the interrupt selected by the interrupt controller (in Hellwig, a dedicated service request node SRN0-SRNm for each service request interrupt signal IS0-ISm, respectively. The Service Request Nodes SRN0-SRNm and their associated interrupt service request signals IS0-ISm are configurable with respect to Service Request Priority Number (SRPN) and Type Of Service (TOS). The TOS determines to which of the Interrupt Service Providers CPU0-CPU3 . . . DMA the respective interrupt service request signal IS0-Ism.  See para 17-20);
In regard to claim 15, Hellwig et al. disclose wherein a system-on-chip, comprising: various interrupt sources coupled to the processor and generating interrupts: to be processed by the processor (in Hellwig, a system 100, which may be a System-on-Chip (SoC), having a service request interrupt router 110 in accordance with an exemplary embodiment.  See para 12, 20).

Allowable Subject Matter
	Claims 2-11, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 2, 13-14 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach wherein the priority arbitration unit comprises: a selection module adapted to select 
	the processor core is adapted to, when an interrupt priority of the interrupt selected by the interrupt controller is higher than an interrupt priority of an interrupt being processed in the processor core, suspend processing the interrupt being processed and start to process the interrupt selected by the interrupt controller (claim 13);
wherein the processor core is adapted to, when the interrupt priority of the interrupt selected by the interrupt controller is not higher than the Interrupt priority of the interrupt being processed in the processor core, skip processing the interrupt selected by the interrupt controller (claim 14).
Conclusion
	Claims 1, 12, 15 are rejected.  Claims 2-11, 13-14 are objected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185